Begley, District Judge.
This is a companion case to McKee v. Nebraska Gas & Electric Co., ante, p. 137. Both actions arise from the *142same set of facts and counsel in both are identical, and therefore the law as stated in the case of McKee v. Nebraska, Gas & Electric Co., is decisive of the errors alleged in this case.
This case differs in one particular, in that this plaintiff is the owner of land joining the McKee land on the north, and when the Cedar river changed its course as a result of the act of defendant, it ceased to flow past tiie west side of plaintiff’s land, but flowed through the milirace and joined the regular channel of the stream at a point directly west of the southwest comer of plaintiff’s land, and he alleged that, as a result of such change, sand-bars formed in the unused channel to the west of his land, and when the river rose to flood stage the waters Avere thereby forced out of the old channel and onto his land.
The court, by proper instructions, submitted to the jury the question as to whether the'flooding of plaintiff’s land was caused by the Avrongful act of defendant, and the amount of damages, if any, caused thereby. Appellant complains of the giving of instructions Nos. 8, 9, and 10, by the court. We have examined these instructions and find they correctly state the law.
Affirmed.